Citation Nr: 1546825	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  08-32 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for headaches, including as secondary to service-connected blepharitis with meibomian gland dysfunction.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty in February 2003 to June 2004 (Operation Iraqi Freedom), March 2008 to June 2008, and July 2010 to July 2011.

This matter is before the Board of Veterans' Appeals (Board) on appeal of November 2007 and July 2008 rating decisions of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

In August 2015, the Veteran testified before the undersigned Veterans Law Judge.  A copy of the hearing transcript is of record and has been reviewed.

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

Resolving all doubt in his favor, the Veteran's headaches are related to his service-connected blepharitis with meibomian gland dysfunction.

CONCLUSION OF LAW

The criteria to establish service connection for headaches are met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R § 3.310 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection Claim for Headaches

The Veteran maintains that his headaches had their onset after he developed his eye disability upon his return from service in Iraq.  He is currently service connected for blepharitis (inflammation of the eyelid) with meibomian gland dysfunction which was determined to have had its onset during his service in Iraq.  The medical evidence shows that such eye disorder causes swollen, inflamed, and itchy eyes.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2015).  Service connection is also permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439 (1995).

Initially, there is evidence of a current disability.  The Veteran, as a layperson, is competent to report having pain in his head because such symptom is readily observable to him (Layno v. Brown, 6 Vet. App. 465 (1994)) and he has reported headaches during the appeal period.  See September 2009 VA emergency room record showing the Veteran's chief complaint of a headache in the bilateral temple region and pain and swelling over eyes, nose, and cheek.  

The Veteran's post-service medical records show his consistent reports of swollen, itchy, and burning eyes, and he also reports that his headaches coincide with these symptoms.  The Veteran, as a layperson, may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Indeed, he is competent to report that he experiences headaches when he experiences symptoms of his service-connected eye disorder.  See 38 C.F.R. § 3.159(a)(2); Charles v. Principi, 16 Vet. App 370, 374 (2002).  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.
On review, the Board finds that the Veteran's statement that he develops headaches when he experiences symptoms of his service-connected eye disorder has some tendency to make a nexus more likely than it would be without such an assertion.  See Lynch v. Ne. Reg'l Commuter R.R. Corp., 700 F.3d 906, 915 (7th Cir. 2012) ("[E]xpert testimony may be necessary where some special expertise is necessary to draw a causal inference because of its esoteric nature, but that in general the causal sequence can be inferred from circumstantial evidence, expert testimony, or common knowledge."); Moody v. Maine Cent. R.R. Co., 823 F.2d 693, 695-96   (1st Cir. 1987) (expert testimony not required if the connection between the negligence and the injury is fairly self-evident, such as that a broken leg would result from being struck by a motor vehicle).  In addition, the Board has no reason to doubt the credibility of the Veteran's statements.  

Further, the Board observes that when examined in October 2009, a National Guard examiner indicated that the Veteran's swelling and draining of the eyes were causing his headaches.  Lastly, information widely available to the public over the internet indicates that ocular symptoms, such as those of the Veteran, are commonly associated with primary and secondary headaches.  http://www.medmerits.com/index.php/article/eye_related_headache/P1

Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for headaches, as secondary to his service-connected eye disorder, is established.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

ORDER

Service connection for headaches is granted.


REMAND

The Veteran also asserts that he was diagnosed with hypertension during his period of active service in Iraq from February 2003 to June 2004.  During his August 2015 hearing, he testified that, while stationed in Iraq, he had several blood pressure checks and was eventually put on medication.  He also stated that after returning from Iraq, he received further treatment for hypertension from "Doctors Care." 

Initially, the Board notes that the STRs currently of record do not show a diagnosis of hypertension during the Veteran's service in Iraq or during any other qualifying period of service.  Rather, the earliest indication of elevated blood pressure readings and hypertension was in March 2007, which is in between his first and second periods of active service. (See March 2007 DA Form 7349 showing a referral was requested for hypertension).

However, upon closer review of the record, it is not clear whether the Veteran's STRs covering his period of service from February 2003 to June 2004 are complete.  While there are multiple duplicates of his STRs in the claims file, the Board observes that some of the STRs (2003 individual sick slips and referral for civilian medical care for unrelated condition) provided directly by the Veteran in August 2007 are not included in the STRs obtained by the RO.  As such, on remand, the RO must ensure that the Veteran's STRs in the claims file are complete.

Moreover, the Board is unable to locate any records from "Doctors Care" in the Veteran's claims file, despite the Veteran's testimony that he submitted those records to the RO.  Because he indicates that his hypertension was treated shortly after returning from Iraq, any such records regarding any follow-up care from "Doctors Care" are relevant to the claim and must be requested.

Lastly, in light of the evidence of current hypertension, the Veteran's lay statements, and conflicting medical evidence as to onset of his hypertension, a VA examination should be provided to him; he has not yet been afforded a VA examination to determine the likely onset of his hypertension and its etiology.   

Accordingly, the case is REMANDED for the following action:

1.  Ensure that a complete copy of the Veteran's STRS covering his period of active duty from February 2003 to June 2004 is in the claims file.

2.  Contact the Veteran and ask him to provide any information regarding any outstanding private treatment records pertinent to the hypertension claim on appeal, specifically to include information regarding reported treatment for hypertension by "Doctors Care."  Then provide him VA Forms 21-4142, Authorization and Consent to Release Information to the VA, for these identified outstanding and relevant private treatment records.  Also advise the Veteran that he may submit such records if he so chooses. 

Then obtain any identified and authorized private treatment records.  If no such records are available or do not exist or the search for them yields negative results and it is determined that further attempts to obtain these records would be futile, then this should be clearly documented in the claims file and the Veteran appropriately notified.

3.  Thereafter, provide the Veteran with a VA examination to determine the etiology of his currently diagnosed hypertension.  The claims file, and a copy of this remand, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

After reviewing the claims file, conducting physical examination, and obtaining any necessary studies, the examiner is asked to respond to the following:

a).  Determine the likely onset of the Veteran's hypertension.  See March 2007 DA Form 7349 showing a referral was requested for hypertension; August 2008 DA Form 7349 indicating no high blood pressure; and October 2009 Chronological Record of Medical Care showing a diagnosis of essential hypertension.

b).  Provide an opinion as to whether the Veteran's hypertension had its onset during any periods of active service or is otherwise related to service.  

**Please reconcile the opinion with all evidence of record, to include the Veteran's reports of continuing hypertension since discharge from service in Iraq.

c).  If the examiner finds that the Veteran's hypertension did not have its onset during any of his three periods of active service, identify any hypertension that is found to have clearly and unmistakably pre-existed any of his periods of active military service; and 

d).  If hypertension is found to have clearly and unmistakably pre-existed any of the periods of active service, indicate whether such pre-existing disorder clearly and unmistakably was NOT aggravated in service;

e).  Also comment as to whether any relationship exists between the Veteran's hypertension and his service-connected blepharitis with meibomian gland dysfunction.

THE EXAMINER IS ADVISED that she must provide an explanation for any conclusions reached. The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained her findings and opinion.

4.  Then, readjudicate the service connection claim for hypertension on appeal.  If the benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


